EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Armstrong on 02/03/2022.
The application has been amended as follows: 
CLAIMS
CLAIM 1:  A cosmetic refill intended to be inserted in a removable manner into a housing in a device for treating the hair, comprising:
 - a body that has a first wall and a second wall opposite the first wall and that defines between them a cavity, the cavity opening toward the outside at least by way of an opening of the body, 
- an applicator member for applying a cosmetic product to the hair inserted in the cavity that extends at least partially through the opening of the body, 
[[-]]
(i) a coupling relief on the first wall being intended to cooperate with a first surface of the housing when the first wall is introduced into the housing, and 
(ii) an elastically deformable coupling tongue connected at a first end thereof to the second wall by way of a rounded portion, the coupling tongue having an inner surface spaced from and facing the second wall, an outer surface opposite the inner surface and a second end opposite the first end,wherein the coupling tongue is configured to cooperate with a second surface of the housing when the cosmetic refill is brought into a use position in the device for treating the hair by pivoting the cosmetic refill in the housing about a pivot axis, 

at least one protruding relief on the outer surface between the first and second ends configured to be inserted into a recessed relief in the second surface of the housing, or-2-Application No. 15/541,275 at least one recessed relief on the outer surface between the first and second ends for receiving a protruding relief on the second surface of the housing, 
wherein the coupling tongue extends along a longitudinal axis perpendicular to a 
longitudinal axis of the refill and perpendicular to the pivot axis, the second wall having first and second ends defining a width therebetween, the width measured in a direction parallel to the coupling tongue, such that a first axis extending from the first end and intersecting the longitudinal axis of the coupling tongue defines a first abscissa at the intersection thereof, and a second axis extending from the second end and intersecting the longitudinal axis of the coupling tongue defines a second abscissa at the intersection thereof, is positioned between the first and second abscissas,  positioned at the second end along the longitudinal axis of the coupling tongue, the distance between the third and the first abscissas being greater than the distance between the second and the first abscissas, a distance between the third and the second abscissas being greater than or equal to 1 mm, second wall, wherein the space between the inner surface and the second wall is

CLAIM 14: A hair treating device 
two arms that are able to move relative to one another between a moved-
together configuration for treating the hair and a spaced-apart configuration for inserting hair to be treated between said arms, one of the arms comprising a housing,
- a cosmetic refill  comprising:
 - a body that has a first wall and a second wall opposite the first wall and that defines between them a cavity, the cavity opening toward the outside at least by way of an opening of the body, 
- an applicator member for applying a cosmetic product to the hair inserted in the cavity that extends at least partially through the opening of the body, 
(i) a coupling relief on the first wall being intended to cooperate with a first surface of the housing when the first wall is introduced into the housing, and 
(ii) an elastically deformable coupling tongue connected at a first end thereof to the second wall by way of a rounded portion, the coupling tongue having an inner surface spaced from and facing the second wall, an outer surface opposite the inner surface and a second end opposite the first end, wherein the coupling tongue is configured to cooperate with a second surface of the housing when the cosmetic refill is brought into a use position in the hair treating device by pivoting the cosmetic refill in the housing about a pivot axis, the opening of the cavity extends along a plane that is perpendicular to the pivot axis, 
at least one protruding relief on the outer surface between the first and second ends configured to be inserted into a recessed relief in the second surface of the housing, or-2-Application No. 15/541,275 at least one recessed relief on the outer surface between the first and second ends for receiving a protruding relief on the second surface of the housing, 
wherein the coupling tongue extends along a longitudinal axis perpendicular to a 
longitudinal axis of the refill and perpendicular to the pivot axis, the second wall having first and second ends defining a width therebetween, the width measured in a direction parallel to the coupling tongue, such that a first axis extending from the first end and intersecting the longitudinal axis of the coupling tongue defines a first abscissa at the intersection thereof, and a second axis extending from the second end and intersecting the longitudinal axis of the coupling tongue defines a second abscissa at the intersection thereof, and wherein the protruding relief or the recessed relief on the coupling tongue is positioned between the first and second abscissas, and a third abscissa positioned at the second end along the longitudinal axis of the coupling tongue, the distance between the third and the first abscissas being greater than the distance between the second and the first abscissas, a distance between the third and the second abscissas being greater than or equal to 1 mm, the coupling tongue extending substantially parallel to the second wall, wherein the space between the inner surface and the second wall is between 1 and 5 mm, wherein the coupling tongue has at least one gripping relief disposed between the third and second abscissas.

CLAIM 15, LINE 1: The hair treating device

CLAIM 16, LINE 1: The hair treating device

CLAIM 17, LINES 1-4: Method for introducing a refill hair treating device 
	-providing the cosmetic refill according to claim 1,
	-introducing the first wall into the housing while keeping the refill



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1 and 14 have not been rejected using the prior art of record because none of the references of record or reasonable combinations thereof could be found which disclose or suggest all of the claimed features.  The closest prior art appears to be Kennedy et al. (US6848452), Laney (CA2310457), and Ngo (WO2016/079407).  Kennedy teaches a cosmetic refill (42) intended to be inserted in a removable manner into a housing in a device for treating the hair, comprising a body that has first and second walls (two walls of 42, 52, refer to annotated Figure 22, below) and that defines between them a cavity (not labeled but is the cavity defined by first and second wall, and base, 52 as best shown in Figure 2; also portion of the refill that exposes applicator, 102, 104, 110), the cavity opening toward the outside at least by way of an opening of the body (best shown in Figure 2, where the cavity opens toward the outside, in a direction opposite the base, 52; additionally refer to Figures 22-24, where each of the refills has a cavity through which the hair dye is exposed to the outside), an applicator member (A, B, C; 104, 102, 110) for applying a cosmetic product to the hair inserted in the cavity that extends at least partially through the opening of the body, at least one coupling relief (not labeled but is the portion of refill 42 that protrudes into guides, 46, as best shown in Figure 20) that extends from each of the first wall and the second wall, the coupling relief on the first wall being intended to cooperate with a first surface of the housing (left wall of housing, best shown in Figure 20) when the first wall is introduced into the housing, and the coupling relief on the second wall being configured to cooperate with a second surface of the housing (right wall of housing, best shown in Figure 20) when the 
Thus, a combination of the most relevant prior art would not result in the invention of claims 1 or 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/SARAH WOODHOUSE/
Examiner, Art Unit 3772                                                                                                                                                                                             


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799